Appeal from D. C. S. D. Tex. Application for stay presented to Mr. Justice Brennan, and by him referred to the Court, granted. Probable jurisdiction noted and case placed on summary calendar. Motion to advance filed by the Solicitor General, and joined in by the .several appellees, granted. Case will be heard on the typewritten record with leave to the parties to print such portions of the record as they desire as appendices to their briefs.
Mr. Justice Clark took no part in the consideration or decision of this case.